DETAILED ACTION
This communication is in response to application no. 16/501978 filed 15 July 2019.
Claims 1-4 are currently pending and have been examined.  
Claims 1-4 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “authorizing said consumer user access content located in said content management ….” Clarifying amendments will benefit the claim such as “authorizing said consumer user access to content located in said content management system.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation a “method of operating a totem for displaying transactional information and facilitating beauty market products where orders comprise at least one remote offer, at 
Claim 1 recites the limitation “establishing an electronic communication system among: ….” Transitional phrases define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. Typical transitional phrases include “comprising,” “consisting of,” and “consisting essentially of.” See MPEP 2111.03. Other transitional phrases are allowed, but it must be clear if the claim language is open or closed. As recited, it is unclear if “among” is an open or closed transitional phrase. Claim 1 and the claims that depend upon claim 1 are thus indefinite.
Claim 1 recites “sending said at least one remote response from said beauty consultant service provider via said back-end said real time infrastructure-as-a-service provider via said DSN to said mobile device for display by said mobile application” (emphasis added). It is unclear how to interpret the underlined phrase. It is possible “said back-end” was not meant to be included. Two “said” clauses back to back makes the claim indefinite. Claim 1 and the claims that depend upon claim 1 are thus indefinite.
Claim 1 recites “receiving copies of real time communications via a fourth communication, a sound-and-video input from said totem of both moved consumer user of said beauty consultant service provider, indicating a quantity to determine a quantity for each of a plurality of orders to be placed by said moved consumer user at one or more price levels” (emphasis added). It is unclear how to interpret the underlined phrase. The “moved consumer user” is not “of said beauty consultant service provider.” It appears the underlined phrases is attempting to further define what is within the sound-and-video input, but this is not clear. Claim 1 and the claims that depend upon claim 1 are thus indefinite.
The following is a quotation of 35 U.S.C. 112(d):



Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A “computer” is a broader term than “mobile device” and thus the claim does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claim 1 recites the concept of receiving an offer from a consumer, confirming the consumer’s identity, and linking the consumer to a beauty consultant which provides a response to the consumer; consumer is enticed to change locations where they can communicate with the beauty consultant, the consumer can receive beauty product information, consumer can elect to make a purchase, and the 
The dependent claims merely build onto this concept by registering the consumer and providing a system whereby the consumer can pay for the beauty consultant services.
The recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea.
The claims recite an abstract idea. 
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a mobile device, a back-end system, DSN, infrastructure-as-a-service, and a “totem,” and includes no more than mere instructions to apply the exception using these generic computer components. A totem, given its broadest reasonable interpretation, could be a kiosk, a tablet, a mobile phone, etc. The mobile device, back-end system, DSN, infrastructure-as-a-service, and “totem” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of elements wherein a mobile device communicates with a back-end system via network and wherein a “totem” communicates with a back-end system via a network does not impose any meaningful limits on practicing the abstract idea. This arrangement/combination of elements is not unconventional.
Significantly, Applicant indicates that “systems described herein can also be implemented using general-purpose computers” in [000179] of the specification as filed.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes the closest prior art found by Examiner:
U.S. 10,387,937 (“Tuan”): Tuan teaches a system that allows people to more easily find products matching their skin tone. A kiosk at a retail store or other location can assist customers in determining what products are right for them and then purchase them from the retailer. The kiosk can include a scanning device is used to scan one or more spots of a person's skin. For example, three different spots can be scanned. The scan determines a skin-tone identifier for the person's skin. This skin-tone identifier is used by a software program (e.g., executing on a tablet computer) to determine and output a listing of products that are appropriate for the person's skin tone.
U.S. 2019/0378187 (“Lin”): Lin teaches a makeup consultation server device that obtains a request from a client device to initiate a makeup consultation session and obtains target attributes of a user of the client device. The makeup consultation server device determines a grouping of beauty advisors currently online and accesses profile information associated with each of the beauty advisors in the grouping. The makeup consultation server device matches the user with at least one of the beauty advisors based on the target attributes, and the profile 
U.S. 2006/0095297 (“Virik”): Virik teaches a kiosk that provides topical skin assessment surveys and skin care selection. The topical skin assessment survey is performed by a self-guided interactive program using a plurality of UVA lamps which illuminate trouble spots on the skin that cannot be seen in a natural light environment. In addition to a topical skin assessment survey, the kiosk provides price comparison of available cosmetic and skin-care products, and the option to purchase products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688